The Court were of opinion, that the giving time for ten •days, or during the term, so that the cause could be tried, was sufficient, and that the amendments ought to be allowed, and granted the motion. The amendments were accordingly made.
The amendments being allowed, upon the filing of the declaration so amended, the defendant prayed an imparlance till the next term. But the Court were of opinion, that such an imparlance was not the right of the defendant, and refused to allow it. The defendant excepted.
At the trial of this cause, John Hepburne, Daniel of St. Thomas Jenifer, John Leeds and Philip Thomas I.ee, Esquires, were on the bench.
The cause was afterwards referred.